Luke, J.
1. When the sheriff of a county is also, by the act creating a city court for the county, sheriff of the city court, his acts are as separate when acting in the different capacities as if he were two persons. Consequently, where the “deputy sheriff” levies a city court fi. fa., addressed “to all and singular the sheriffs of said State,” upon real estate, and turns the fi. fa. over to the “sheriff of the county,” and advertisement and sale of the property and deed to the purchaser are made by the sheriff of the county, and not as “sheriff of the city court,” suit will not lie against the sureties upon the bond of the ‘.‘sheriff of the city court,” when it is made to appear that the sheriff illegally converted to his own use the money realized from the sale of the property; but the sureties on the bond of the “sheriff of the county”' would be liable.
2. The evidence authorized the verdict, which has the approval of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenhms, J., concur.